FILED
                            NOT FOR PUBLICATION                             FEB 17 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

MICHAEL DOUGLAS and LISA                         No. 10-17804
DOUGLAS, as individuals and as Trustees
of the Douglas Family Trust,                     D.C. No. 3:09-cv-04788-CRB

              Plaintiffs - Appellants,
                                                 MEMORANDUM *
  v.

TOWN OF PORTOLA VALLEY, a public
entity; et al.,

              Defendants - Appellees.

                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                           Submitted February 15, 2012 **
                             San Francisco, California

Before: ALARCÓN and SILVERMAN, Circuit Judges, and GARBIS, Senior
District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Marvin J. Garbis, Senior United States District Judge
for the District of Maryland, sitting by designation.
      Michael and Lisa Douglas appeal the district court’s dismissal of their civil

rights claims arising out of a conditional use permit issued by the Town of Portola

Valley in 2001. We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.

      The district court did not err when it held that plaintiffs’ 2009 federal civil

rights claims challenging condition 11 of the use permit and the costs to connect to

the sewer system were barred by the statute of limitations. Plaintiffs’ claims

accrued in 2001, when the town granted the conditional use permit and imposed

condition 11, not when the town exercised the condition or when the sanitary

district assessed connection costs. Daniel v. County of Santa Barbara, 288 F.3d

375, 383 (9th Cir. 2002); RK Ventures, Inc. v. City of Seattle, 307 F.3d 1045, 1058-

61 (9th Cir. 2002).

      The district court correctly held that events occurring from 2006 to 2009 did

not toll the limitations period under Azer v. Connell, 306 F.3d 930 (9th Cir. 2002).

The statute of limitations expired before 2006, and plaintiffs did not establish that

their 2006 objection to the cost of connection was equivalent to a suit or gave the

defendants notice of the equal protection or due process claims asserted in 2009.

      The district court did not improperly resolve factual questions by rejecting

plaintiffs’ conclusory allegations that the sewer was private or that condition 11

did not require connection. The district court was not required to consider

conclusory allegations to be true when those allegations were contradicted by the
documents referenced in the first amended complaint. Colony Cove Prop., LLC v.

City of Carson, 640 F.3d 948, 955 (9th Cir.), cert. denied, 132 S. Ct. 456 (2011).

      Finally, the district court correctly held that the town’s exercise of condition

11 was not an intervening condition that constituted changed circumstances

because the plain language of condition 11 required connection to a sewer within a

year of when one became available.

      AFFIRMED.